SMITH, Judge.
Cleo Raulerson appeals from a judgment entered on an adverse jury verdict. Her claim against appellee General Finance, her former employer, was that it withheld salary increases and promotion because she is a *1112woman and eventually discharged her as a result of her repeated demands that she receive equal pay for equal services performed. The applicable statute, Section 725.07, Florida Statutes (1973), provided:
“No person . . . shall discriminate against any person based on sex, marital status, or race in the areas of loaning money, granting credit, or providing equal pay for equal services performed.”
The statute provided for an award of compensatory and punitive damages and attorney’s fees to one damaged by proscribed conduct.
The trial court was correct in excising from Raulerson’s claim her allegation that she was denied promotion to a designated job category because of her sex. Titular promotion is not a matter addressed by Section 725.07. Although the session law’s title describes the enactment as proscribing discrimination in “hiring, discharging or promoting employees,” Chapter 73-251, Laws of Florida, the bill’s operative language to that effect was deleted before passage in favor of requiring “equal pay for equal services performed.” The enacted phrase, being unambiguous, may not be expanded by reference to inconsistent language in the title of the act which somehow escaped amendment. The jury found Rau-lerson was not denied “equal pay for equal services performed.” The statute does not purport to create a cause of action for discharge of an employee who erroneously and repeatedly asserts entitlement to more salary, although the discharge of one asserting a meritorious claim under the statute may properly be considered in assessing punitive damages. Because Raulerson’s claim was found not to be meritorious, her discharge is not remediable under Section 725.07.
We have considered the other grounds urged for reversal and find no harmful error.
AFFIRMED.
RAWLS, Acting C. J., and ERVIN, J., concur.